 



Exhibit 10.1
Amendment to
Visteon Corporation 2004 Incentive Plan
(Effective as of June 14, 2007)
     Subsection 7(f)(2)of the Visteon Corporation 2004 Incentive Plan is hereby
amended to read as follows:
     (2) Subject to applicable law and/or accounting expense implications, the
consideration to be paid for shares of Stock purchased upon exercise of an
Option granted hereunder shall be determined by the Committee, which, in
addition to any other types of consideration the Committee may so determine, may
include the acceptance of the following: (i) cash, (ii) the delivery or
surrender of shares of Stock (including the withholding of Stock otherwise
deliverable upon exercise of the Option), (iii) a “cashless” sale and remittance
procedure executed through a broker-dealer, or (iv) any combination of the
foregoing methods of payment. Any such shares of Stock so delivered or
surrendered shall be valued at their Fair Market Value on the date of such
exercise. The Committee shall determine whether and if so the extent to which
actual delivery of share certificates to the Company shall be required.

 